Case 1:13-cv-10612-MLW Document 77 Filed 02/14/20 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

SECURITIES AND EXCHANGE
COMMISSION,
Plaintiff,

ve C.A. No. 1:13-10612-MLW
GREGG D. CAPLITZ and
INSIGHT ONSITE STRATEGIC
MANAGEMENT, LLC,
Defendants,

and

ROSALIND D. HERMAN,
BRAD HERMAN, BRIAN HERMAN,
CHARLENE HERMAN, and THE KNEW
FINANCE EXPERTS, INC.,

Relief Defendants.

ee ee ee ee ee ee

ORDER

 

WOLF, D.d. February 14, 2020

On February 12, 2020, Paul Andrews, Esq., moved, pursuant to
Local Rule 83.5.2(c)(2) to withdraw as counsel for Relief
Defendants Brian Herman, Brad Herman, Charlene Herman, and The
Knew Finance Experts, Inc. ("Knew"). There is good cause to allow
Mr. Andrews' motion to withdraw.

It is, therefore, hereby ORDERED that, by March 3, 2020, the
Relief Defendants shall cause new counsel to appear on their
behalf. If they fail to do so, the individual Relief Defendants
shall represent themselves in this matter. As a corporation, Knew
must be represented by counsel. Instituto de Educacion Universal

Corp. v. U.S. Dep't of Educ., 209 F.3d 18, 22 (lst Cir. 2000)

 
Case 1:13-cv-10612-MLW Document 77 Filed 02/14/20 Page 2 of 2

(citing In re Las Colinas Dev. Corp., 585 F.2d 7, 13 (lst Cir.

1978)).

It is hereby further ORDERED that the Relief Defendants shall,

by March 10, 2020, respond to the Complaint.

As previously ordered, the plaintiff and the Relief

Defendants shall confer and, by March 23, 2020, report whether

they have agreed to a resolution of the claims against them. If

not they shall propose a schedule for resolving them.

CQ fern ta Ne Rha/

UNITED TATES DISTRICT JUDGE
